Citation Nr: 1201164	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-28 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO in Nashville, Tennessee, that in pertinent part, denied service connection for PTSD.  A timely notice of disagreement was received from the Veteran as to this issue in September 2007.

In a June 2007 rating decision, the RO confirmed and continued the 10 percent ratings for the Veteran's service-connected bilateral foot disabilities (fourth metatarsal displacement osteotomy), and confirmed and continued the noncompensable ratings for service-connected bilateral foot scars.  A timely notice of disagreement was received from the Veteran as to these issues in July 2007, and he contended that increased ratings were warranted.  In August 2008, the RO issued a statement of the case as to these issues, and also regarding the issue of entitlement to service connection for PTSD.  In his September 2008 substantive appeal (VA Form 9), the Veteran stated that he only wanted to appeal the PTSD issue.  The Veteran's representative has submitted written argument only as to the issue of service connection for PTSD, and this is the only issue certified to the Board by the RO.  Accordingly, the Board finds that the Veteran has withdrawn his appeals for increased ratings for his service-connected bilateral foot disabilities and his bilateral foot scars.  See 38 C.F.R. § 20.204.  These issues are not in appellate status and will not be addressed by the Board.

There are other issues which are not currently before the Board.  In a statement received in November 2007, the Veteran said he had submitted a notice of disagreement as to the issues of PTSD, both feet, bronchitis, a respiratory disorder (emphysema), Barrett's esophagus, and vocal cord polyps.  The latter two issues  have never been adjudicated in the first instance by the RO, and, moreover, the Board finds that this document is not a timely notice of disagreement as to the issue of service connection for bronchitis, as it was not received within one year after the September 14, 2006 letter notifying him of the decision as to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  

By a letter to the Veteran dated in October 2007, the RO asked him if he wanted to file claims for service connection for polyps on his vocal cord and for a total disability compensation rating based on individual unemployability (TDIU rating).  In response, in a November 2007 statement, the Veteran requested that his disability compensation be raised to the point that he can afford to stop working, and said the polyps had been removed.  He also claimed service connection for chronic obstructive pulmonary disease (COPD) (a respiratory disorder), and this claim was later denied in an unappealed July 2008 rating decision.

By a letter to the Veteran dated in May 2008, the RO asked him if he wanted to file claims for service connection for bronchitis, emphysema, Barrett's esophagus, vocal cord polyps, nerve damage of the feet, and gastroesophageal reflux disease (GERD).  The Veteran did not respond, and these issues are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has PTSD as a result of traumatic events during his military service in Vietnam.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for PTSD. 

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

If it is shown by official service records that a veteran personally engaged in combat against the enemy, such as by award of combat citations (e.g., Combat Infantryman Badge, Purple Heart, or Air Medal with "V" device), then the allegation as to PTSD stressor, alone, provided that it is consistent with the circumstances, conditions, and hardships of his service, would be deemed sufficient evidence of a stressor.  No stressor verification would be needed under such circumstances.  If the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289   (1994).  

The Veteran's service personnel records reflect that he served in Vietnam from late July 1971 to March 1972, during which time his military occupational specialty was helicopter repairman.  This was his only period of service in Vietnam.  He was assigned to Company D, 101st Aviation Battalion from August 3, 1971 to January 31, 1972, when he was assigned to F Troop, 8th Cavalry, where he was assigned until late March 1972, when he was stationed in Fort Riley, Kansas.  Awards included the Vietnam Service Medal, Vietnam Campaign Medal with 60 Device, and the Vietnam Gallantry Cross with Palm.  These medals indicate that the Veteran was in a theater of combat operations, but not necessarily that he was directly engaged in combat.

The Veteran has reported the following in-service combat stressors.  (1) In Hue, South Vietnam, he was assigned to the 101st Airborne Division, and witnessed another American soldier killed when he was testing weapons on a Cobra helicopter.  He said a rocket went through the soldier, killing him, and that he and others had to pick up his body parts.  He was unsure of the date of this incident, but believed it was in the summer, or in April or May 1971.  (2)  In Hue, when he was assigned to the 101st Airborne, in July or August 1971, they were put on alert when Viet Cong fired mortars at Chinooks, killing one or two people.  (3) One night, he was on perimeter guard in Hue, assigned to the 101st Airborne, and the men in the next bunker over from his bunker stopped responding to a communications check, and the next morning they found that the men in the other bunker were dead, with their throats slit.  That morning, they also saw that in front of their own bunker, their own claymore mines had been turned around to face their bunker.  (4) When he first arrived in Vietnam, at Phu Cat, the area was under attack by the Viet Cong.  He said this happened in approximately the end of February or the beginning of March.  (5) He said he went to Qung Tri the day after that base had been attacked the night before, sometime in 1971.

The record reflects that the RO has unsuccessfully attempted to verify the Veteran's reported stressors, and has noted that he was not in Vietnam during some of the dates reported above.  It is apparent that the Veteran has incorrectly listed the dates of some of his reported stressors, possibly due to memory difficulties.  The Veteran has also reported that he was stationed in Vietnam from March 1971 to February 1972.

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This amendment occurred after the RO's most recent supplemental statement of the case.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2011).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010. 

VA outpatient treatment records dated from 2007 to 2008 reflect that the Veteran has been diagnosed with PTSD on several occasions by VA nurse practitioners, physician assistants, and social workers.  The claims file does not show that the Veteran has been diagnosed with PTSD by a VA psychiatrist or psychologist.  The Board finds that the Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine whether he suffers from PTSD as a result of military service.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.304(f) (2011).

In his September 2008 VA Form 9, the Veteran reported that he had applied for disability benefits from the Social Security Administration (SSA), at least partly based on PTSD.  He said he was examined by a private psychiatrist, D.F., MD, on behalf of SSA.  The Board finds that records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his PTSD at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

The RO/AMC should obtain pertinent VA medical records reflecting treatment for PTSD, dated from October 2008 to the present. 

2.  Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits. If such records are unavailable a notation to that effect should be made in the claims file. 

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine whether the Veteran suffers from PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and if so, whether such disorder is related to a corroborated or credible military stressor.  The RO/AMC should specify the stressor(s) deemed corroborated or credible.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  A complete rationale for all opinions expressed should be provided. 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (2011)).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


